Citation Nr: 1526246	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  14-02 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the denial of Veterans Retraining Assistance Program (VRAP) benefits from November 8, 2012 to December 17, 2012 was correct.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied VRAP benefits from November 8, 2012 to December 17, 2012.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

The Veteran did not maintain satisfactory attendance, and his training was reduced to below full-time from November 8, 2012 to December 17, 2012 for nonattendance of a class.   


CONCLUSION OF LAW

The criteria for VRAP benefits from November 8, 2012 to December 17, 2012 have not been met.  38 U.S.C.A. § 3524 (West 2014); 38 C.F.R. §§ 21.4270, 21.4277 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001). 

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA. 

Entitlement to benefits for a program of education is subject to the requirement that the veteran or eligible person, having commenced the pursuit of such program, continues to maintain satisfactory attendance in accordance with the regularly prescribed standards and practices of the institution in which he or she is enrolled.  38 U.S.C.A. § 3524 (West 2014); 38 C.F.R. § 21.4277 (2014).  If the veteran or eligible person will no longer be retained as a student or will not be readmitted as a student by the institution in which he or she enrolled, educational benefits will be discontinued.  Id. 

Full-time enrollment in a collegiate undergraduate course is defined as 14 semester hours or equivalent.  See 38 C.F.R. § 21.4270 (2014).  In this case, Prince George's Community College defines full-time undergraduate enrollment as 12 credit hours.      

In August 2012, the Veteran was awarded VRAP benefits from August 27, 2012 to December 16, 2012.  He subsequently enrolled in Prince George's Community College to pursue a course of study for Network System Administrators.  

A January 2013 Adjustment Change-In-Student-Status Certification was submitted to VA from Prince George's Community College, reflecting that effective November 8, 2012, the Veteran had been reduced after the drop period from 12 credit hours (full-time enrollment) to 9 credit hours (3/4-time enrollment).  The certifying official reported that the Veteran had received a failing grade in a class with the faculty indicating nonattendance after November 8, 2012.  

As such, the Veteran was reduced to less than full-time enrollment for failure to maintain satisfactory attendance.  The Board notes the Veteran's contention that although he stopped attending class, he continued to take online quizzes in the class.  The Board also acknowledges the Veteran contention that his absences were for legitimate purposes.  Indeed, the Veteran has reported that he was helping to care for his fiancee's sick son and has even submitted documentation that his fiancee's son subsequently died of a heart attack on December 12, 2012.  However, the question is one of whether the Veteran's attendance was satisfactory at the institution in which he was enrolled.  In this case, the institution at which the Veteran was enrolled did not find that his attendance was satisfactory.  Additionally, the minimum for full-time enrollment at Prince George's Community College has been determined to be 12 credit hours, and the Veteran was reduced to 3/4-time enrollment from November 8, 2012 to December 17, 2012 due to his lack of satisfactory attendance.  While the Board sympathizes with the Veteran's unfortunate circumstances during the time period in question, the Board is constrained to follow the law and lacks authority to grant VRAP benefits on an equitable basis.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. 416, 425 (1992).  Accordingly, in consideration of the school's determination that the Veteran did not maintain satisfactory attendance, and its consequent decision to reduce the Veteran to below full-time enrollment, the criteria for entitlement to VRAP benefits from November 8, 2012 to December 17, 2012 are not met and the claim must be denied. 


ORDER

Entitlement to VRAP benefits from November 8, 2012 to December 17, 2012 is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


